Fourth Court of Appeals
                               San Antonio, Texas
                                      July 14, 2016

                                  No. 04-15-00397-CV

                  IN THE ESTATE OF LUISA R. MONTEMAYOR,

                    From the Probate Court No 2, Bexar County, Texas
                              Trial Court No. 2010-PC-3012
                        Honorable Tom Rickhoff, Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Marialyn Barnard, Justice
             Luz Elena D. Chapa, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.

                                                _________________________________
                                                Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2016.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court